Case 6:20-cv-00017-SEH Document 55 Filed 04/24/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
NORMA C. SMITH,
Plaintiff, No. CV 20-17-H-SEH
VS.
ORDER

ETHICON, INC., and JOHNSON &
JOHNSON,

 

Defendants.

 

On April 23, 2020, Plaintiff moved for admission of Lee Balefsky, Esq., and
Colin Burke, Esq., of Kline Specter, PC, Philadelphia, Pennsylvania, to appear pro
hac vice in this case with John Fitzpatrick, Esq., of Towe & Fitzpatrick, Missoula,

Montana, to act as local counsel.' The applications are in compliance with L.R.

83.1(d).

 

' Does. 53, 54.
Case 6:20-cv-00017-SEH Document 55 Filed 04/24/20 Page 2 of 3

ORDERED:

Plaintiff's Motions for Admission Pro Hac Vice of Lee Balefsky’ and Colin
Burke’ are GRANTED, subject to the following conditions:

1. Local counsel must serve as either lead counsel or as co-lead counsel;

2. Either Mr. Balefsky or Mr. Burke, but not both, may act as co-lead
counsel;

3. Mr. Balefsky and Mr. Burke must each do his own work. Each must
do his own writing, sign his own pleadings, motions and briefs, and, if one is
designated co-lead counsel in the acknowledgment and acceptance of his
admission required below, must appear and participate personally in all
proceedings before this Court;

4. Local counsel must also sign all such pleadings, motions, briefs and
other documents served or filed.

5. Admission is personal to Mr. Balefsky and Mr. Burke; it is not an

admission of Kline Specter, PC.

 

2 Doc. 53.

3 Doc. 54.
Case 6:20-cv-00017-SEH Document 55 Filed 04/24/20 Page 3 of 3

FURTHER ORDERED:
This Order will be withdrawn unless Mr. Balefsky and Mr. Burke, within
fifteen (15) days from the date of this Order, file an acknowledgment and

acceptance of admission under the terms set forth above.

DATED this 2 yPiy of April, 2020.

ar thee] r~

SAM E. HADDON
United States District Court
